UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRECIOUS OKEREKE,
                              Plaintiff,                       19-CV-7338 (CM)
                     -against-
                                                               ORDER OF DISMISSAL AND
LEO T. SOROKIN; AND PATTI B. SARIS, IN                         TO SHOW CAUSE UNDER
INDIVIDUAL & OFFICIAL CAPACITIES,                              28 U.S.C. § 1651
                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff filed this action pro se. By order dated September 17, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                      STANDARD OF REVIEW

        The court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court must also dismiss a complaint if

the court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.
        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” A claim is facially plausible if the plaintiff

pleads enough factual detail to allow the court to draw the inference that the defendant is liable

for the alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded

factual allegations as true. But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief.

                                           BACKGROUND

        Plaintiff Precious Okereke brings this action against the Hon. Leo T. Sorokin, District

Judge of the United States District Court for the District of Massachusetts, and the Hon. Patti B.

Saris, Chief Judge of the United States District Court for the District of Massachusetts. She

alleges that Defendants have “unconscionably restrict[ed] or denied Plaintiff access to court

devoid of pre- and post-deprivation hearings . . . .” (ECF No. 2 at 1.)

        Plaintiff seeks monetary damages and Defendants’ recusal from her cases.

                                             DISCUSSION

        Because Plaintiff alleges that his constitutional rights were violated by employees of the

federal government, the Court liberally construes Plaintiff’s complaint as asserting claims under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought

against state officials under [§ 1983].”); Morales v. City of New York, 752 F.3d 234, 237 (2d Cir.

2014) (holding that district court properly construed § 1983 claims brought against federal

employee as arising under Bivens).



                                                    2
       Judicial Immunity

       Plaintiff’s claims against Judge Leo T. Sorokin and Chief Judge Patti B. Saris must be

dismissed. Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated, or declaratory

relief was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge acts “outside” his judicial capacity, or

when the judge takes action that, although judicial in nature, is taken “in absence of jurisdiction.”

Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions that are judicial

in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly where the issue is

the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff’ s claims against Judge Leo T. Sorokin and Chief Judge Patti B. Saris arise of out

of their rulings and actions while presiding over Plaintiff’ s cases in the United States District

Court for the District of Massachusetts; such rulings and actions were within the scope of their

judicial capacities and jurisdiction. The Court therefore dismisses Plaintiff’ s claims against

Judge Leo T. Sorokin and Chief Judge Patti B. Saris under the doctrine of judicial immunity and

as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir.

2011) (“Any claim dismissed on the ground of absolute judicial immunity is ‘frivolous’ for
                                                  3
purposes of [the in forma pauperis statute].”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir.

1999) (“A complaint will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are

immune from suit.’” (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

       In deference to Plaintiff’s pro se status, the Court would normally direct Plaintiff to

amend her complaint, but the Court finds that the complaint cannot be cured with an amendment.

Where an amendment would be futile, leave to amend is not required. Hill v. Curcione, 657 F.3d

116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (court may

dismiss complaint sua sponte and without providing leave to amend “where the substance of the

claim pleaded is frivolous on its face”).

       Litigation History

       Plaintiff has a history of filing vexatious, frivolous, or nonmeritorious actions in federal

courts. She is “enjoined from filing any additional or new claims, cases, complaints, or other

documents [in the United States District Court for the District of Massachusetts], in any manner,

way or form, without first obtaining the written approval of a judge of [that] Court.” See Okereke

v. Boston Police Hackney Div., No. 11-CV-11626 (RWZ) (D. Mass. Sept. 19, 2012).

       In light of her litigation history, Plaintiff is ordered to show cause why she should not be

barred from filing any further actions in this Court IFP without first obtaining permission from

this Court to file her complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per

curiam) (“The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.”). Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon her. If

Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does



                                                   4
not set forth good cause why this injunction should not be entered, she will be barred from filing

any further actions IFP in this Court unless she first obtains permission from this Court to do so.

                                           CONCLUSION

         The Clerk is directed to assign this matter to my docket, mail a copy of this order to

Plaintiff, and note service on the docket.

         The complaint, filed in forma pauperis under 28 U.S.C. § 1915(a), is dismissed as

frivolous, and for seeking monetary relief against defendants who are immune from such relief.

See 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

         Plaintiff shall have thirty days to show cause by declaration why an order should not be

entered barring Plaintiff from filing any future action in forma pauperis in this Court without

prior permission. A declaration form is attached to this order.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     September 24, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  5
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
